407 F. Supp. 163 (1976)
Patricia BATES, Plaintiff,
v.
Richard BUSHEY, Defendant.
Civ. No. 75-70 ND.
United States District Court, D. Maine, Northern Division.
February 9, 1976.
Garth K. Chandler, Bangor, Me., for plaintiff.
Paul F. Zendzian, Bangor, Me., for defendant.

MEMORANDUM OF OPINION AND ORDER OF THE COURT
GIGNOUX, District Judge.
This is a paternity action brought by a citizen of Maine against a citizen of Massachusetts. It was instituted pursuant to the Maine Uniform Act on Paternity, 19 Me.Rev.Stat.Ann. § 271 et seq. (1975 Supp.), in the Superior Court of Hancock County, Maine. Defendant removed the action to this Court pursuant to 28 U.S.C. §§ 1441 and 1446. Plaintiff now seeks a Court order remanding the case to the state court pursuant to 28 U.S.C. § 1447(c).
*164 It is apparent that this action meets the black-letter requirements of federal diversity jurisdiction. There is complete diversity of citizenship between the parties and the amount in controversy exceeds $10,000, exclusive of interest and costs. 28 U.S.C. § 1332(a)(1). Nevertheless, this Court cannot assume jurisdiction of this action.
This case falls within the long-recognized "domestic relations exception" to federal diversity jurisdiction. This exception, which has been treated both as a limitation on the subject-matter jurisdiction of the federal courts and as a principle of voluntary judicial abstention, requires the federal courts to leave to the states controversies involving virtually all aspects of domestic relations law. See, e. g., Ohio ex rel. Popovici v. Agler, 280 U.S. 379, 50 S. Ct. 154, 74 L. Ed. 489 (1930) (action for divorce and alimony); In re Burrus, 136 U.S. 586, 10 S. Ct. 850, 34 L. Ed. 500 (1890) (action for custody of child); Barber v. Barber, 62 U.S. (21 How.) 582, 584, 16 L. Ed. 226 (1859) (dictum); Donnelly v. Donnelly, 515 F.2d 129 (1st Cir. 1975) (action seeking visiting rights with children); Armstrong v. Armstrong, 508 F.2d 348 (1st Cir. 1974) (dispute regarding obligations incorporated in divorce decree); C. Wright, A. Miller & E. Cooper, 13 Fed.Prac. & Proc. § 3609 (1975). In at least two instances federal courts of appeals have refused under this exception to take jurisdiction of actions seeking to establish paternity and obtain child support. Buechold v. Ortiz, 401 F.2d 371 (9th Cir. 1968); Albanese v. Richter, 161 F.2d 688 (3d Cir.), cert. denied, 332 U.S. 782, 68 S. Ct. 49, 92 L. Ed. 365 (1947).
The domestic relations exception applies equally to the instant case. First, decision on the merits of this paternity action will involve a determination of the legal status of plaintiff's minor child. See 19 Me.Rev.Stat.Ann. § 272. Such questions of individual status are at the core of the states' jurisdiction over domestic relations matters and are properly beyond the purview of the federal courts. See Buechold v. Ortiz, supra, at 372. Second, if paternity is determined in plaintiff's favor, this action will require entry of a decree awarding support payments due over the next several years. See 19 Me.Rev.Stat. Ann. §§ 272, 275, 281. Such relief is properly the business of state courts equipped to analyze domestic relations cases and to supervise continuing relief. It is not a matter which this Court should undertake. See Armstrong v. Armstrong, supra, at 350; Buechold v. Ortiz, supra, at 373.
For the foregoing reasons, plaintiff's motion to remand is granted and an order will be entered remanding the action to the Hancock County, Maine, Superior Court. 28 U.S.C. § 1447(c).
It is so ordered.